NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                    MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT


MIKE BURGESS d/b/a Integraday          )
Investment, Inc.,                      )
                                       )
               Appellant,              )
                                       )
v.                                     )      Case No. 2D17-1995
                                       )
CALIBER HOME LOANS, INC.; BEL-         )
FOREST MANOR CONDOMINIUM               )
ASSOCIATION INC.; CLERK OF THE         )
CIRCUIT COURT IN AND FOR PINELLAS )
COUNTY, a political subdivision of the )
State of Florida; PATRICIA J. MALLORY; )
UNKNOWN SPOUSE OF PATRICIA J.          )
MALLORY; RE RICHARDS; ROBERT L. )
RICHARDS; STATE OF FLORIDA             )
DEPARTMENT OF REVENUE; TARGET )
NATIONAL BANK/TARGET VISA, a           )
corporation; UNITED STATES OF          )
AMERICA DEPARTMENT OF THE              )
TREASURY – INTERNAL REVENUE            )
SERVICE; UNKNOWN TENANT IN             )
POSSESSION 1 n/k/a Kim Mercado;        )
UNKNOWN SPOUSE OF THOMAS W.            )
RICHARDS; and UNKNOWN HEIRS,           )
BENEFICIARIES, DEVISEES,               )
ASSIGNEES, LIENORS, CREDITORS,         )
TRUSTEES, AND ALL OTHERS               )
CLAIMING AN INTEREST BY, THROUGH, )
UNDER, OR AGAINST THE ESTATE OF )
THOMAS W. RICHARDS,                    )
                                       )
               Appellees.              )
                                       )
Opinion filed January 2, 2019.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Mark P. Stopa of Stopa Law Firm, LLC,
Tampa (withdrew after briefing); and
Latasha Scott of Lord Scott, PLLC, Tampa
(withdrew after briefing), for Appellant.

Sonia Henriques McDowell of Quintairos,
Prieto, Wood & Boyer, P.A., Orlando, for
Appellee Caliber Home Loans, Inc.

No appearance for remaining Appellees.


PER CURIAM.


             Affirmed.


KHOUZAM, BLACK, and SALARIO, JJ., Concur.




                                             -2-